STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

WHITNEY           BANK                                                                  NO.         2021    CW    1382


VERSUS


HENRY        RAYFORD                                                                    DECEMBER 30,              2021




In    Re:           Henry           Rayford,           applying        for     supervisory               writs,        22nd
                    Judicial               District       Court,         Parish        of      Washington,              No.
                    108044.




BEFORE:             WHIPPLE,           C. J.,         PENZATO   AND     HESTER,        JJ.



        WRIT        NOT        CONSIDERED.              This writ        application               fails    to    comply
with        Uniform           Rules      of     Louisiana       Courts       of   Appeal,           Rule    4- 5( C)(    8)
and (       9).    Relator,           Henry Rayford,             failed to            include a copy of the
pleadings            upon          which        the    ruling     was       founded      and        a    copy     of    the

                                                                                                    no     opposition
opposition               and       attachments           or    statement          advising
was     filed.


            Supplementation                     of      this         writ      application                and/ or        an

application               for       rehearing will              not    be    considered.                Uniform    Rules

of    Louisiana               Courts       of   Appeal,        Rules    2- 18. 7 &      4-    9.


            In     the    event          relator        seeks     to    file      a   new      application             with


this         court,           it    must        contain        all     pertinent        documentation,                  the

missing items noted above,                              and must       comply with Uniform Rules of
Louisiana            Courts           of      Appeal,      Rule       2- 12. 2.  Any new application
must        be     filed       on    or     before       January       31, 2022,  and must contain a


copy of this                  ruling.

                                                              VGW

                                                              AHP
                                                               CHH




COURT         OF   APPEAL,          FIRST        CIRCUIT




        DEPUTY           CL    R    OF     COURT
                   FOR    THE      COURT